Citation Nr: 0711120	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a right ankle sprain, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July to November 
of 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in February 2005, and before the undersigned Veterans 
Law Judge (VLJ) in a videoconference hearing from the RO in 
February 2006.  

In June 2006 the undersigned VLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).  

In July 2006 the Board remanded this appeal to the RO, via 
the Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected right ankle disability is shown to 
be productive of a level of disablement that more closely 
approximates that of ankylosis with 0 degrees of 
dorsiflexion.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected residuals of a right ankle disability 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a including 
Diagnostic Codes 5270, 5271 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The veteran had an opportunity to respond 
before the issuance of the October 2004 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2004 letter cited above 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the veteran that the RO would 
request all records held by Federal agencies, to include 
service medical records and any other military records and 
treatment records from VA hospitals.  

The letter also stated that VA would make reasonable efforts 
to help the veteran obtain private records or evidence 
necessary to support the claim, but that it is the claimant's 
responsibility to ensure that VA receives all requested 
records not in the custody of a Federal agency.  

A second letter in April 2004, sent as a follow-up to the 
letter cited above, specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the April 
2004 letters were provided to the veteran well before the 
rating action on appeal.  Further, the Board finds that any 
arguable lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed after 
notice was provided.  

In July 2006, during the pendency of this appeal, the AMC 
sent the veteran a letter reiterating the elements required 
to substantiate his claim and the respective duties of VA and 
the claimant in obtaining evidence.  The veteran had ample 
opportunity to respond prior to issuance of the SSOC in 
December 2006.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence throughout the pendency of the appeal.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

In August 2006, the veteran's representative informed VA that 
the veteran had no additional evidence to submit and desired 
the Board to proceed with appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and for the effective date that may be assigned.   This was 
accomplished in the SOC, which suffices for Dingess.  

Further, while the Board's decision herein grants an 
increased rating, the effective date is assigned until the RO 
issues an implementing rating decision.  The Board's action 
accordingly presents no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

The veteran has been afforded hearings before the RO's DRO 
and before the Board, during which he presented oral argument 
in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in conjunction with his claim.  The Board notes 
at this point that the veteran has requested another VA 
medical examination because he did not like his most recent 
examiner in November 2006.  

However, careful review of the November 2006 examination 
report reveals no reason to consider that examination to have 
been inadequate for rating purposes.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected residuals of a right ankle 
disability.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disabilities of the ankle are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270 (ankylosis 
of the ankle) and DC 5271 (limited motion of the ankle).  DC 
5272 (ankylosis of the subastragalar or tarsal joint), DC 
5273 (malunion of the os calcis or astragalus), and DC 5274 
(astragalectomy) are not for application because medical 
evidence does not show those conditions to be present.  

The veteran's current rating of 20 percent is the maximum 
schedular rating available under DC 5271 (limitation of 
motion).  

The rating criteria for DC 5270 (ankylosis of the ankle) are 
as follows.

A rating of 20 percent is assigned for ankylosis in plantar 
flexion less than 30 degrees.  

A rating of 30 percent is assigned for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  

A rating of 40 percent is assigned for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with adduction, abduction, or eversion 
deformity.  

The veteran had a VA medical examination in September 2004 
during which he complained of chronic ankle pain and 
weakness, with stiffness, cramps, swelling and instability.  
He also complained of chronic right foot drop.  

On examination, the examiner observed mild swelling of the 
right ankle compared to the left ankle.  Active dorsiflexion 
was limited to approximately 20 degrees, while plantar 
flexion was normal in range.  Muscle strength was limited in 
dorsiflexion to 2- or 3- on a 5-point scale, but muscle 
strength was normal in plantar flexion.  

The examiner stated that the veteran had foot drop of the 
left foot as well as the right foot, as well as decreased 
tendon reflexes more pronounced on the left than on the 
right.  

The examiner stated that the foot drop could be due to either 
the service-connected disability or to a nonservice-connected 
back injury.  Similarly, the examiner could not state whether 
the veteran's observed ankle weakness was due to the service-
connected disability or to neuropathy from the back disorder.  

The veteran underwent another VA medical examination in 
November 2006 during which he again complained of pain, 
weakness, stiffness, swelling and instability.  The veteran 
also complained of foot drop since his ankle injury in 
service, but the examiner noted that this might not be true.  
The veteran reported problems particularly with weight-
bearing.  

On examination, the veteran was observed to wear an ankle 
brace and to walk with a cane and a wide-legged gait.  Both 
ankles were swollen; the right ankle was warmer than the 
left.  There was no active dorsiflexion in the right ankle, 
and muscle strength in dorsiflexion was 0.  Plantar flexion 
was inconsistently at 0 degrees with muscle strength 3- on a 
5-point scale.  The stated range of motion was 0 degrees 
before and after repetitions.  

The examiner stated that the veteran had weakness and 
limitation of motion of both ankles.  The examiner stated 
that the veteran's right ankle symptoms could be due to 
twisting and fracture in the military, or to nonservice-
connected disc herniation; any attempt to differentiate 
between military-related and nonmilitary-related causes would 
be speculative.  

Based on the evidence above, the Board finds that a rating of 
30 degrees is appropriate under DC 5270, based on the range-
of-motion data in the most recent VA medical examination.  

The examination essentially showed that the ankle is 
ankylosed at 0 degrees; accordingly, the criteria for a 
rating of 30 percent, but not 40 percent, are met.  

The Board notes at this point that the RO's adjudications of 
this claim have cited the inability of the examiners to 
distinguish between military-related and nonmilitary-related 
causation for the veteran's symptoms (for example, the 
December 2006 SSOC states, "There is no evidence showing 
your current right ankle condition is solely the result of 
the twisting injury in service as there is evidence of 
subsequent injury unrelated to military service").  

However, the Board is precluded from differentiating between 
the symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Therefore, in the absence of medical evidence to the 
contrary, the Board must attribute the veteran's right ankle 
symptoms to his service-connected injury.  

The veteran complains of ankle instability.  However, 
instability is not shown on examination.  Also, unlike 
diagnostic codes relating to the knee, there are no separate 
rating criteria for instability versus limitation of motion 
of the ankle.  Accordingly, separate rating for instability 
is not warranted in this case.  

The Board has considered the applicability of regulations 
relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 
139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  However, as noted 
above, when the veteran's disability is rated on the basis of 
limitation of motion (under the criteria of DC 5271) the 
current 20 percent is the maximum schedular rating, and it is 
improper to remand for "functional loss" if appellant is 
already receiving the maximum evaluation for the given 
disability.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  During the VA 
examinations cited hereinabove, neither examiner noted 
increased functional loss, beyond that envisioned by the 
rating schedule, due to pain or weakness.  

The Board accordingly finds that the 30 percent schedular 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence submitted by the 
veteran and his service representative, to include testimony 
before the RO's DRO and before the Board.  The Board notes 
that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

However, granting full consideration to the veteran's report 
of his symptoms, there is nothing in the arguments presented 
by the veteran or his service representative to show that 
those symptoms meet the criteria for a rating higher than 30 
percent.  

The Board accordingly finds that an increased rating of 30 
percent, but not more, is warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms more closely approximate the 
higher 30 percent rating, the benefit-of-the-doubt rule is 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of a right ankle disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


